1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                            IN THE UNITED STATES DISTRICT COURT
8
                             IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as            Case No.: 2:18-cv-02347-ROS
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                         Plaintiffs,
                                                         SECOND AMENDED COMPLAINT
13    v.
                                                              (42 U.S.C. § 1983 Violations)
14    City of Glendale, a municipal entity; Matt
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                         Defendants.
18
             Plaintiffs Johnny Wheatcroft and Anya Chapman, individually, and on behalf of minors
19
     J.W. and B.W., for their Complaint against Defendants allege as follows:
20
                              PARTIES, JURISDICTION, AND VENUE
21
             1.    Plaintiffs bring this action pursuant to 42 U.S.C § 1983, and the First, Fourth, and
22
     Fourteenth Amendments of the United States Constitution.
23
             2.    Jurisdiction and venue are proper in the Court pursuant to 28 U.S.C. § 1331 and
24
     1343.
25
             3.    The events at issue in this lawsuit occurred in the State of Arizona.
26
1           4.     Plaintiffs are, and were at all material times, residents of the State of Arizona.
2           5.     Plaintiffs Johnny Wheatcroft and Anya Chapman are a married couple, and they are
3    the parents of minors J.W. and B.W.
4           6.     Defendant City of Glendale (hereinafter referred to as “Glendale”) is a municipality
5    formed and designated as such pursuant to Title 9 of the Arizona Revised Statutes.
6           7.     Defendant Glendale is subject to a civil suit and may be held liable both
7    independently and vicariously, as permitted by federal and state law, for the wrongful conduct of
8    its officers, employees, agents, districts, and divisions/sub-divisions, including the City of
9    Glendale Police Department (“Glendale Police Department”) and its officers and employees.
10          8.     At all times material to this Complaint, Defendant Matt Schneider (“Schneider”)
11   was resident of the State of Arizona.
12          9.     At all times material to this Complaint, Defendant Mark Lindsey (“Lindsey”) was a
13   resident of the State of Arizona.
14          10.    At all times material to this Complaint, Defendant Michael Fernandez
15   (“Fernandez”) was a resident of the State of Arizona,
16          11.    At all times material to this Complaint, Defendants Schneider, Lindsey, and
17   Fernandez were all agents and employees of Defendant Glendale and were acting within the
18   course and scope of their employment with the Glendale Police Department.                Defendants
19   Schneider, Lindsey, and Fernandez are sued both in their official and individual capacities for
20   purposes of Plaintiffs’ claims under 42 U.S.C. § 1983.
21          12.    Minor Plaintiffs J.W. and B.W. timely served a Notice of Claim on Defendants
22   pursuant to A.R.S. § 12-821.01.
23                                       GENERAL ALLEGATIONS
24
25
26



                                                     -2-
1           13.    On July 26, 2017, at about 7:32 p.m., Plaintiffs went to a Motel 6 located at 7116
2    North 59th Avenue, Glendale, Arizona 85301, to reserve a room so they could enjoy some family
3    time together.
4           14.    At the same time and place, Plaintiff Johnny Wheatcroft was a front seat passenger
5    in a Ford Taurus, and Plaintiff Anya Chapman and minors J.W. and B.W. were in the back seat
6    of the vehicle. A family friend was driving the vehicle.
7           15.    After the vehicle in which Plaintiffs were riding parked at the Motel 6, and before
8    they exited the vehicle, Plaintiffs were approached by Glendale Police Department officers,
9    Defendants Schneider and Lindsey.
10          16.    Plaintiff Johnny Wheatcroft did not commit a crime and there was no probable cause
11   to suspect him of any illegal activity.
12          17.    Upon arriving at the front passenger window of the vehicle, Defendant Schneider
13   immediately asked everyone in the vehicle for their identification.
14          18.    Plaintiff Johnny Wheatcroft asked Defendant Schneider why they needed to give
15   the officer their identification if they had done nothing wrong. Plaintiff Johnny Wheatcroft’s
16   question was constitutionally protected speech under the First Amendment.
17          19.    Defendant Schneider falsely told Plaintiff Johnny Wheatcroft that if you are a
18   passenger in a vehicle you need to have your identification and he was entitled to their
19   identification because he made a traffic stop on the vehicle, even though no traffic stop was made.
20          20.    Defendant Schneider then threatened to take Plaintiff Johnny Wheatcroft down to
21   the police station even though Plaintiff Johnny Wheatcroft had not committed any crime and there
22   was no probable cause to suspect him of any illegal activity.
23          21.    Defendant Schneider never asked Plaintiff Johnny Wheatcroft to exit the vehicle.
24   Rather, Defendant Schneider reached inside the vehicle and opened the passenger door of the
25
26



                                                    -3-
1    vehicle and placed a taser between Plaintiff Johnny Wheatcroft’s neck and right shoulder and
2    asked if he was going to fight. Plaintiff Johnny Wheatcroft confirmed he was not going to fight.
3           22.    Defendant Schneider holstered his taser, then grabbed and twisted Plaintiff Johnny
4    Wheatcroft’s arm behind his back while pushing his shoulder forward which caused Plaintiff
5    Johnny Wheatcroft to experience significant pain.
6           23.    While Plaintiff Johnny Wheatcroft was still restrained by the seat belt in the vehicle,
7    Defendant Lindsey then assisted Defendant Schneider in beginning to physically remove Plaintiff
8    Johnny Wheatcroft from the vehicle. Defendant Lindsey placed his taser on Plaintiff Johnny
9    Wheatcroft’s shoulder while Defendant Schneider attempted to shove Plaintiff Johnny
10   Wheatcroft’s head down under the torso section of the seatbelt while his arm still twisted behind
11   his back, causing Plaintiff Johnny Wheatcroft additional pain.
12          24.    Defendant Lindsey then tased Plaintiff Johnny Wheatcroft several times in the back
13   as the officers continued to attempt to pull him out of the vehicle, even though Plaintiff Johnny
14   Wheatcroft was still tangled and restrained in his seatbelt and his arm was contorted behind his
15   back by Defendant Schneider.
16          25.    Plaintiff Anya Chapman and minors J.W. and B.W. were screaming and watching
17   in horror as these events transpired and repeatedly asked the officers to stop.
18          26.    While Plaintiff Johnny Wheatcroft was tangled in the seatbelt, sitting on the asphalt,
19   and leaning with his back on the open door of the vehicle, Defendant Schneider backed up
20   approximately 5 or 6 feet away from Plaintiff Johnny Wheatcroft, then activated his taser in dart-
21   mode at Plaintiff Johnny Wheatcroft’s chest.
22          27.    Defendant Fernandez, who had also arrived onto the scene, similarly applied his
23   taser to Plaintiff Johnny Wheatcroft.
24          28.    Defendant Fernandez rolled Plaintiff Johnny Wheatcroft over so that his face was
25   in the front passenger’s seat with his knees on the asphalt, and then handcuffed him.
26



                                                     -4-
1           29.       Defendant Schneider continued to sporadically tase Plaintiff Johnny Wheatcroft
2    multiple times while Defendant Fernandez placed the handcuffs on Plaintiff. Even after the
3    handcuffs were locked, Defendant Schneider continued to tase Plaintiff Johnny Wheatcroft
4    several times.
5           30.       Defendant Fernandez attempted to drag Plaintiff Johnny Wheatcroft toward the rear
6    of the vehicle, but because he was tangled in the seatbelt, Defendant Fernandez forced Plaintiff
7    Johnny Wheatcroft on the asphalt while Plaintiff and the other passengers in the vehicle repeatedly
8    stated that he was caught in the seatbelt. Minor J.W. then climbed over into the front passenger
9    seat of the vehicle to release his father from the seatbelt. Defendant Schneider then commanded
10   minor J.W. to get out of the vehicle and J.W., frozen in fear, hysterically broke down into tears
11   and collapsed into the passenger seat.
12          31.       After Plaintiff Johnny Wheatcroft was finally released from the seatbelt, but still
13   handcuffed, Defendant Fernandez slammed Plaintiff Wheatcroft face down onto the asphalt while
14   Defendant Schneider continued to tase him, while also kicking him in the groin. Given the
15   temperature of the asphalt, the officers’ contorting his body, and the tasing, Plaintiff Johnny
16   Wheatcroft was writhing in pain while his family watched and screamed for the officers to stop.
17          32.       Plaintiff Johnny Wheatcroft was prone and handcuffed on the ground, when
18   Defendant Schneider pulled down Plaintiff’s shorts and tased his testicles and perineum, which
19   was significantly and excruciatingly painful.
20          33.       Plaintiff minor J.W. was within a few feet of Officer Schneider when Officer
21   Schneider stomped on and kicked Plaintiff Johnny Wheatcroft in the testicles while he was
22   handcuffed and laying on the ground.
23          34.       Plaintiff minor J.W. and B.W. were in the zone of danger when the officers engaged
24   in the unlawful attacks and wrongful conduct against their parents.
25
26



                                                      -5-
1           35.    Defendant Glendale’s officers then rolled Plaintiff Johnny Wheatcroft onto his side
2    and began to remove the taser prongs that were embedded into his skin.
3           36.    As the officers began to forcibly remove the prongs, Plaintiff Johnny Wheatcroft
4    screamed in agony and Defendant Schneider placed his taser on Plaintiff Johnny Wheatcroft’s
5    penis and screamed, “Keep fighting and you’re going to get it again! You want it again? Shut your
6    mouth! I’m done fucking around with you!” At this same time, one of the officers placed a
7    handgun to Plaintiff Johnny Wheatcroft’s head.
8           37.    None of the other assisting officers made any attempt or took any steps to intervene
9    and protect Plaintiff Johnny Wheatcroft against Defendants Schneider, Lindsey, and Fernandez’s
10   excessive force, despite their duty to do so.
11          38.    Defendant Glendale’s officers then lifted Plaintiff Johnny Wheatcroft to his feet and
12   continued to pull out the taser prongs, as he continued to scream in agony. Defendant Schneider
13   then told him “relax, stop being a big baby.”
14          39.    Defendant Glendale’s officers then placed Plaintiff Johnny Wheatcroft into the back
15   of a patrol vehicle and transported him to the Glendale City Jail.
16          40.    The horrifying events transpired in front of Plaintiff Johnny Wheatcroft’s wife and
17   children, who were terrified, screaming, and traumatized by the officers’ atrocious conduct.
18          41.    Defendants wrongfully arrested and charged Plaintiff Johnny Wheatcroft with
19   resisting arrest and aggravated assault and, as a result, he spent months in jail before the charges
20   were dismissed. All charges against Plaintiff Johnny Wheatcroft were dismissed given the lack
21   of any basis to support the claims.
22          42.    As a result of the repeated assault by Defendants Schneider, Lindsey, and
23   Fernandez, Plaintiff Johnny Wheatcroft sustained various injuries, but was not provided any
24   medical care or treatment, and Defendants also failed to take photographs of the injuries despite
25   department policies to do so.
26



                                                     -6-
1           43.    Defendant Glendale’s officers and agents, including Defendant Schneider, Lindsey,
2    and Fernandez, failed to employ proper protocols and training, and they failed use proper methods
3    to execute an arrest. Further, there was no probable cause to arrest Plaintiff Johnny Wheatcroft.
4           44.    Defendants Schneider, Lindsey, and Fernandez maliciously and intentionally
5    employed their tasers in a display of power and against Plaintiff Johnny Wheatcroft in violation
6    of basic policies and procedures employed by reasonable officers.
7           45.    Defendants Schneider, Lindsey, and Fernandez used unlawful, unnecessary,
8    unreasonable, and excessive force, which resulted in life-altering injuries to Plaintiff Johnny
9    Wheatcroft and his family. The assault and battery of Plaintiff Johnny Wheatcroft was unlawful,
10   unprovoked, unwarranted, unjustified, callous, depraved, vicious, and evil. There was no reason
11   for Defendants Schneider, Lindsey, and Fernandez to torture this vulnerable man.
12          46.    The acts and omissions of Defendants Schneider, Lindsey, and Fernandez alleged
13   herein were taken on behalf of, for the benefit of, and as agents of Defendant Glendale. Also,
14   such acts and omissions occurred in the course and scope of the officers’ employment with
15   Defendant Glendale. Upon information and belief, the acts and omissions were either authorized
16   by, were directed or caused by, or were consistent with or performed pursuant to policies,
17   practices, and customs of Defendant Glendale. Therefore, Defendant Glendale is liable for all
18   such acts and omissions, as well as Plaintiffs’ injuries and damages that result from such acts and
19   omissions.
20          47.    Defendants then maliciously charged Plaintiff Johnny Wheatcroft with aggravated
21   assault, a class 5 felony, and resisting arrest, a class 6 felony, and he remained in jail for several
22   months before the charges were dismissed.
23          48.    Defendants’ wrongful conduct deprived Plaintiffs rights secured to them by the
24   Constitution and the laws of the United States, including, among other things:
25
                   a.     The right to be free from unreasonable search or unreasonable seizure;
26



                                                     -7-
1                    b.     The right to be free from the use of unreasonable, unjustified, and excessive
            force;
2                 c.      The right to be free from deprivation of life, liberty, or property without due
3           process of law; and
                  d.      The right to be free from summary punishment;
4                 e.      The right to familial association.
5           49.      Defendants’ wrongful acts and omissions have had, and will continue to have, an
6    extremely detrimental impact on the Plaintiffs, and their damages are significant. Plaintiff Johnny
7    Wheatcroft was physically and mentally tortured, which has resulted in lifelong and permanent
8    injuries and scars. As a direct and proximate result of Defendants’ wrongful acts and omissions,
9    Plaintiffs, individually and on behalf of the minor children, have sustained injuries and damages
10   in an amount to be proven at trial.
11          50.      Defendants’ acts and omissions were evil, malicious, and undertaken with the intent
12   to harm Plaintiffs or with a reckless disregard of the substantial risk of serious harm, and
13   Defendants acted with an evil mind. Therefore, Plaintiffs are entitled to punitive or exemplary
14   damages.
15          51.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to recover their
16   reasonable attorneys’ fees and costs, including expert fees.
17                                                 COUNT I
18                          42 U.S.C. § 1983 - Excessive Force in Violation of the
19                                  Fourth, and Fourteenth Amendments
20                        (Against Defendants Schneider, Lindsey, and Fernandez)
21          52.      Plaintiffs re-allege and incorporate by reference their claims, facts, and allegations
22   contained in the paragraphs above, as if set forth fully herein.
23          53.      Plaintiff Johnny Wheatcroft did not engage in any illegal activity and there was no
24   probable cause to suspect him of any crime.
25          54.      Plaintiff Johnny Wheatcroft did not pose a threat to the officers, did not resist the
26   officers, or attempt to flee from the unlawful arrest.



                                                      -8-
1              55.   The degree of force employed by Defendants Schneider, Lindsey, and Fernandez
2    against Plaintiff Johnny Wheatcroft was not warranted.
3              56.   Defendants Schneider, Lindsey, and Fernandez used excessive and extremely
4    painful force against Plaintiff Johnny Wheatcroft, even though he was not a threat, resisting, or
5    trying to escape.
6              57.   Defendants Schneider, Lindsey, and Fernandez utilized a significant level of force
7    against a civilian who was not resisting, which constitutes a violation of his Fourth Amendment
8    rights.
9              58.   Defendants’ conduct violated clearly established constitutional rights, which any
10   reasonable person would have known such conduct would do so.               Therefore, Defendants
11   Schneider, Lindsey, and Fernandez are not entitled to qualified immunity.
12             59.   Defendants Schneider, Lindsey, and Fernandez’s conduct and unconstitutional
13   actions were the moving force of Plaintiffs’ injuries and damages.
14             60.   The excessive force that was used on Plaintiff Johnny Wheatcroft by Defendants
15   Schneider, Lindsey, and Fernandez was illegal, unprovoked, without justification, and lacked
16   probable cause, and it further resulted in severe injuries and damages caused by negligence, gross
17   negligence, reckless disregard and/or assault as set forth above, for which Defendants Schneider,
18   Lindsey, and Fernandez are jointly and severally liable.
19             61.   Defendants Schneider, Lindsey, and Fernandez’s unlawful treatment of Plaintiff
20   Johnny Wheatcroft, including repeated tasering of a restrained person and the tasering of his
21   testicles and perineum, violated the duties of care Defendants owed to the Plaintiffs and amounts
22   to pure torture.
23             62.   As a direct and proximate result of wrongful acts and omissions of Defendants
24   Schneider, Lindsey, and Fernandez, Plaintiffs have suffered devastating injuries and emotional
25   trauma.
26



                                                     -9-
1           63.    As an additional direct and proximate result of wrongful acts and omissions of
2    Defendants Schneider, Lindsey, and Fernandez, Plaintiff Anya Chapman and minors J.W. and
3    B.W. have sustained severe psychological damage as a result of this incident, which have
4    manifested into physical symptoms.
5           64.    As a direct and proximate result of wrongful acts and omissions of Defendants
6    Schneider, Lindsey, and Fernandez, Plaintiffs are entitled to recover injuries and damages in an
7    amount to be determined at trial.
8           65.    Defendants’ unlawful and malicious acts deprived Plaintiff Johnny Wheatcroft of
9    his right to be free from excessive force in violation of the Fourth and Fourteenth Amendments
10   of the Constitution of the United States and 42 U.S.C. § 1983.
11          66.    Defendants acted with intent to cause injury and their wrongful conduct was
12   motivated by spite or ill will or the involved officers acted to serve their own interests, having
13   reason to know and consciously disregarding a substantial risk that their conduct might
14   significantly injure the rights of Plaintiff Johnny Wheatcroft. Defendants consciously pursued a
15   course of conduct knowing that it created a substantial risk of significant harm to Plaintiff Johnny
16   Wheatcroft. Thus, deterrence and punishment are appropriate. Therefore, Plaintiffs are entitled
17   to an award for punitive damages.
18                                                COUNT II
19                42 U.S.C. § 1983 - Retaliation in Violation of the First Amendment
20                                 (Against Defendant Schneider Only)
21          67.    Plaintiffs re-allege and incorporate by reference all claims, facts and allegations set
22   forth in the paragraphs above, as if set forth fully herein.
23          68.    At all times material hereto, Defendant Schneider was acting under the color of law
24   and within the course and scope of his employment with Defendant City of Glendale.
25
26



                                                     - 10 -
1              69.   Plaintiff Johnny Wheatcroft, at all times relevant, had the clearly established right
2    to be free from retaliation for his exercise of free speech.
3              70.   A minimally competent police officer or agent of Defendant Glendale knew or
4    should have known about this clearly established right at the time of the conduct complained of
5    herein.
6              71.   When Plaintiff Johnny Wheatcroft asked Defendant Schneider what the basis for
7    requesting his identification was and stated that he had done nothing wrong, he was exercising his
8    constitutionally protected rights and such speech did not warrant a search of his property or
9    unlawful police conduct.
10             72.   Plaintiff Johnny Wheatcroft’s exercise of his constitutional right was a significant
11   moving factor to the excessive force employed by Defendant Schneider against Plaintiff Johnny
12   Wheatcroft.
13             73.   In response to Plaintiff Johnny Wheatcroft’s lawful speech, including speech as to
14   the basis for requesting identification and stating that he had done nothing wrong, Defendant
15   Schneider retaliated and used excessive and unlawful force against Plaintiff Johnny Wheatcroft,
16   which caused, contributed to cause, and/or was the moving force of his injuries.
17             74.   Defendant Schneider had retaliatory animus toward Plaintiff Johnny Wheatcroft’s
18   lawful speech, and he urged prosecution of Plaintiff Johnny Wheatcroft despite the absence of
19   probable cause.
20             75.   Defendant Schneider’s retaliatory conduct in attacking, assaulting, and torturing a
21   person, who simply asked for the basis for requesting identification and stating that he/she had
22   done nothing wrong, would chill any reasonable person of ordinary firmness in their exercise of
23   their First Amendment rights.
24
25
26



                                                     - 11 -
1              76.   Defendant Schneider’s retaliation deprived Plaintiff Johnny Wheatcroft of his
2    clearly established First Amendment right to be free from retaliation for exercising such right.
3    Therefore, Defendant Schneider is not entitled to qualified immunity.
4              77.   Based on the circumstances, Defendant Schneider’s actions were not objectively
5    reasonable and were intentional and/or grossly negligent.
6              78.   Defendant Schneider’s wrongful acts and omissions amount to violations of
7    Plaintiff Johnny Wheatcroft’s constitutional rights.
8              79.   As a direct and proximate result of the Defendant Schneider’s unlawful and
9    malicious acts, Plaintiff Johnny Wheatcroft was deprived of his right to be free from retaliation
10   against protected speech, in violation of the First Amendment of the Constitution of the United
11   States.
12             80.   As a direct and proximate result of Defendants’ acts and omissions, Plaintiff Johnny
13   Wheatcroft has suffered devastating injuries and emotional trauma, and Plaintiff is entitled to
14   recover injuries and damages in an amount to be determined at trial.
15             81.   Defendant Schneider’s conduct was engaged in with intent to cause injury, was
16   wrongful conduct motivated by spite or ill will or he acted to serve their own interests, having
17   reason to know and consciously disregarding a substantial risk that his conduct might significantly
18   injure the rights of Plaintiffs. Defendant Schneider consciously pursued a course of conduct
19   knowing that it created a substantial risk of significant harm to Plaintiffs. Thus, deterrence and
20   punishment are appropriate. Therefore, Plaintiffs are entitled to an award for punitive damages.
21                                               COUNT III
22                        42 U.S.C. § 1983 – Wrongful Arrest in Violation of the
23                                  Fourth and Fourteenth Amendments
24                       (Against Defendants Schneider, Lindsey, and Fernandez)
25
26



                                                     - 12 -
1           82.     Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
2    allegations in the paragraphs above, as if set forth fully herein.
3           83.     At all times material hereto, Defendants Schneider, Lindsey, and Fernandez were
4    acting under the color of law and within the course and scope of their employment.
5           84.     Plaintiff Johnny Wheatcroft, at all relevant times, had the clearly established right
6    to be free from wrongful arrest under the Fourth and Fourteenth Amendments.
7           85.     Plaintiff Johnny Wheatcroft did not commit a crime and no probable cause existed
8    to suspect him of any illegal activity.
9           86.     Defendants Schneider, Lindsey, and Fernandez wrongfully and illegally detained,
10   handcuffed, and arrested Plaintiff Johnny Wheatcroft despite the lack of probable cause to do so.
11          87.     Defendants Schneider, Lindsey, and Fernandez deprived Plaintiff Johnny
12   Wheatcroft of his Fourth Amendment rights to be secure in his person by arresting him.
13          88.     The arrest of Plaintiff Johnny Wheatcroft was wrongful, unlawful, lacked probable
14   cause, and deprived him of his clearly established constitutional rights to be free from
15   unreasonable searches, seizures, and arrests. Therefore, Defendants Schneider, Lindsey, and
16   Fernandez are not entitled to qualified immunity.
17          89.     Defendants Schneider, Lindsey, and Fernandez’s conduct was engaged in with
18   intent to cause injury, was wrongful conduct motivated by spite or ill will or the involved officers
19   acted to serve their own interests, having reason to know and consciously disregarding a
20   substantial risk that their conduct might significantly injure the rights of Plaintiff Johnny
21   Wheatcroft.
22          90.     As a direct and proximate result of Defendants Schneider, Lindsey, and Fernandez’s
23   wrongful acts and omissions, Plaintiff Johnny Wheatcroft has been damaged in an amount to be
24   proven at trial.
25
26



                                                     - 13 -
1           91.    Defendants acted with intent to cause injury and their wrongful conduct was
2    motivated by spite or ill will or the involved officers acted to serve their own interests, having
3    reason to know and consciously disregarding a substantial risk that their conduct might
4    significantly injure the rights of Plaintiff Johnny Wheatcroft. Defendants consciously pursued a
5    course of conduct knowing that it created a substantial risk of significant harm to Plaintiff Johnny
6    Wheatcroft. Thus, deterrence and punishment are appropriate. Therefore, Plaintiffs are entitled
7    to an award for punitive damages.
8                                                COUNT IV
9                       42 U.S.C. § 1983 – Malicious Prosecution in Violation of
10                               the Fourth and Fourteenth Amendments
11                      (Against Defendants Schneider, Lindsey, and Fernandez)
12          92.    Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
13   allegations in the paragraphs above, as if set forth fully herein.
14          93.    At all times material hereto, Defendants Schneider, Lindsey, and Fernandez were
15   acting under the color of law and within the course and scope of their employment.
16          94.    Plaintiff Johnny Wheatcroft, at all relevant times, had the clearly established right
17   to be free from malicious prosecution and the right to familial association under the Fourth and
18   Fourteenth Amendments.
19          95.    A minimally competent officer or agent of Defendant Glendale knew or should have
20   known of these clearly established rights at the time of the conduct complained of herein.
21   Therefore, Defendants Schneider, Lindsey, and Fernandez are not entitled to qualified immunity.
22          96.    Defendants Schneider, Lindsey, and Fernandez violated Plaintiff Johnny
23   Wheatcroft’s Fourth and Fourteenth Amendment rights to be free from malicious prosecution
24   when they instituted charges and proceedings against Plaintiff Johnny Wheatcroft for aggravated
25
26



                                                     - 14 -
1    assault, a class 5 felony, and resisting arrest, a class 6 felony, which resulted in Plaintiff Johnny
2    Wheatcroft’s unlawful prosecution and imprisonment.
3           97.    Plaintiff Johnny Wheatcroft was in custody for months as a result of these charges
4    before they were dismissed.
5           98.    As a result of Plaintiff Johnny Wheatcroft’s wrongful and malicious prosecution, he
6    was prevented from being an active and integral part of his children’s lives and/or the
7    imprisonment created an undue burden on his familial rights. The right of familial association
8    may only be limited by a government agency when their interest in the matter outweighs the
9    individual’s fundamental right.
10          99.    As an additional result of the wrongful and malicious prosecution, Plaintiff Johnny
11   Wheatcroft lost employment opportunities and the ability to generate income. Indeed, Plaintiff
12   had an interview the day after he was wrongfully arrested, but he was unable to attend due to the
13   wrongful arrest.
14          100.   Defendants Schneider, Lindsey, and Fernandez instituted baseless and fabricated
15   charges and proceedings against Plaintiff Johnny Wheatcroft despite the lack of probable cause
16   and in violation of Plaintiff’s constitutional rights.
17          101.   Defendants Schneider, Lindsey, and Fernandez instituted charges and proceedings
18   against Plaintiff Johnny Wheatcroft primarily for a purpose other than bringing an offender to
19   justice.
20          102.   The criminal proceedings terminated in Plaintiff Johnny Wheatcroft’s favor,
21   without compromise on his part.
22          103.   The prosecution of Plaintiff Johnny Wheatcroft was unlawful, wrongful, baseless,
23   and deprived him of his clearly established right to be free from false and malicious prosecution.
24
25
26



                                                      - 15 -
1           104.   As a direct and proximate result of the aforementioned unlawful and malicious acts
2    of Defendants Schneider, Lindsey, and Fernandez, Plaintiff Johnny Wheatcroft was deprived of
3    his right to be free from malicious prosecution, in violation of Plaintiff’s constitutional rights.
4           105.   As a direct and proximate result of Defendants Schneider, Lindsey, and Fernandez’s
5    acts and omissions, Plaintiffs have been damaged in an amount to be proven at trial.
6           106.   Defendants acted with intent to cause injury and their wrongful conduct was
7    motivated by spite or ill will or the involved officers acted to serve their own interests, having
8    reason to know and consciously disregarding a substantial risk that their conduct might
9    significantly injure the rights of Plaintiff Johnny Wheatcroft. Defendants consciously pursued a
10   course of conduct knowing that it created a substantial risk of significant harm to Plaintiff Johnny
11   Wheatcroft. Thus, deterrence and punishment are appropriate. Therefore, Plaintiffs are entitled
12   to an award for punitive damages.
13                                                   COUNT V
14                               Civil Rights Violations - 42 U.S.C. § 1983
15                      (Against Defendants Schneider, Lindsey, and Fernandez)
16          107.   Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
17   allegations in the paragraphs above, as if set forth fully herein.
18          108.   As parents, Plaintiffs have a constitutionally protected liberty interest under the
19   Fourteenth Amendment in the companionship and society of the parent/child relationship without
20   governmental interference, and interference with that liberty interest without due process of law
21   is remediable under 42 U.S.C. § 1983.
22          109.   The First Amendment protects relationships, including family relationships, that
23   presuppose deep attachments and commitments to the necessarily few other individuals with
24   whom one shares not only a special community of thoughts, experiences, and beliefs but also
25   distinctively personal aspects of one's life.
26



                                                      - 16 -
1           110.   Defendants Schneider, Lindsey, and Fernandez had ample time to correct their
2    obviously wrongful assault, detention, and arrest of Plaintiff Johnny Wheatcroft in front of
3    Plaintiff Anya Chapman and minors J.W. and B.W., but nonetheless failed to do so.
4           111.   Defendants Schneider, Lindsey, and Fernandez acted with deliberate indifference in
5    violation of the due process right to familial association.
6           112.   Defendants Schneider, Lindsey, and Fernandez’s wrongful acts and omissions,
7    including the excessive use of force and torture against Plaintiff Johnny Wheatcroft, shock the
8    conscience of legitimate law enforcement objections.
9           113.   Defendants’ wrongful acts and omissions constitute violations of the First, Fourth,
10   and Fourteenth Amendments of the United States Constitution, and Plaintiffs have been deprived
11   of their constitutional rights, including the familial companionship between parents and children.
12          114.   Defendants’ wrongful acts and omissions amount to pure torture, which was
13   witnessed by Plaintiff Anya Chapman (Johnny’s wife), and their children, who were terrified,
14   screaming, and traumatized as a result of the officers’ atrocious conduct.
15          115.   Plaintiffs Anya Chapman and minors J.W. and B.W. watched helplessly while their
16   husband and father was repeatedly tortured and arrested, and were without their enjoyment of
17   their familial companionship due to Defendants’ incarceration of Plaintiff Johnny Wheatcroft.
18          116.   Through their acts and omissions, Defendants wrongfully and intentionally
19   interfered with Plaintiffs’ companionship and society of their parent/child relationship without
20   due process of law.
21          117.   Defendants’ wrongful acts and omissions have had, and will continue to have, an
22   extremely detrimental impact on the Plaintiffs, and their damages are significant. As a direct and
23   proximate result of Defendants’ wrongful acts and omissions, Plaintiffs, including their minor
24   children, have sustained injuries and damages in an amount to be proven at trial.
25
26



                                                    - 17 -
1           118.   Defendants’ conduct was engaged in with intent to cause injury, was wrongful
2    conduct motivated by spite or ill will or the involved officers acted to serve their own interests,
3    having reason to know and consciously disregarding a substantial risk that their conduct might
4    significantly injure the rights of others, including Plaintiffs. Defendants consciously pursued a
5    course of conduct knowing that it created a substantial risk of significant harm or death to others,
6    including Plaintiffs. Therefore, Plaintiffs request an award for punitive damages.
7                                                 COUNT VI
8                                  42 U.S.C. § 1983 – Municipal Liability
9                                  (Against Defendant City of Glendale)
10          119.   Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
11   allegations in the paragraphs above, as if set forth fully herein.
12          120.   A municipality, such as Defendant Glendale, may be held liable under § 1983 when
13   execution of a government’s policy or custom, whether made by its lawmakers or by those whose
14   edicts or acts may fairly be said to represent official policy, inflicts the injury.
15          121.   In addition, under the doctrine of ratification, a municipality, such as Defendant
16   Glendale, may also be liable for the acts of an employee who is not a final decisionmaker, so long
17   as an actual final decisionmaker demonstrates that authority to make the decision lay with the
18   subordinate by approving the subordinate's decision and the basis for it.
19          122.   Further, a municipality, such as Defendant Glendale, may be liable under § 1983 for
20   failing to train employees when the failure both can be traced to the injury suffered by a plaintiff
21   and amounts to deliberate indifference to the rights of persons with whom the police come into
22   contact.
23          123.   At all times relevant, Defendant Glendale’s officers, including Defendant
24   Schneider, Lindsey, and Fernandez, were acting under the direction and control of the City of
25   Glendale, which acted by and through its agents and employees who were responsible for making
26



                                                      - 18 -
1    the policies of the Glendale Police Department, its officers, and operations. The individual
2    Defendants of the Glendale Police Department were acting pursuant to official policy or the
3    practice, custom, or usage of the Police Department, a final decision by a policy maker, or as a
4    result of deliberate indifference toward training or supervision.
5           124.   Plaintiffs were deprived of their constitutional rights by Defendant Glendale and its
6    employees, including Defendants Schneider, Lindsey, and Fernandez, who acting under color of
7    law at all times relevant herein.
8           125.   Defendant Glendale has customs or policies which amount to a deliberate
9    indifference to Plaintiffs’ constitutional rights.
10          126.   Defendant Glendale’s policies are the moving force behind the constitutional
11   violations.
12          127.   In addition, under a ratification theory, Defendant Glendale delegated authority to
13   Defendants Schneider, Lindsey, and Fernandez to engage in unlawful arrests and the use of illegal
14   and excessive force, and Defendant Glendale’s final policymakers’ endorsement of the decisions
15   and actions of Defendants Schneider, Lindsey, and Fernandez to engage in unlawful arrests and
16   the use of excessive force confirms clear that the policy was in effect at the time of the incident
17   and was the moving force for Defendants’ unconstitutional acts.
18          128.   At all times relevant, the City of Glendale had policies, customs, and/or patterns and
19   practices of failing to properly discipline, train, and supervise its police officers, including the
20   individual Defendants named in this Complaint, in the proper use force, probable cause, and the
21   execution of arrests. The City of Glendale failed to ensure its police officers could and would
22   conduct themselves in a manner to avoid violating the constitutional rights of the inhabitants of
23   Defendant Glendale.
24
25
26



                                                      - 19 -
1            129.   The final policymakers of the City of Glendale had actual or constructive knowledge
2    of these unconstitutional practices, yet failed to take any reasonable or adequate steps to remedy
3    them.
4            130.   Defendant Glendale is also liable under § 1983 for failing to train employees and
5    such failure can be traced to the injuries suffered by Plaintiffs and amounts to deliberate
6    indifference to the rights of Plaintiffs, with whom Defendant Glendale’s officers come into
7    contact.
8            131.   Defendant Glendale was aware of the inadequate training and aware of a high
9    probability of harm if the government failed to act and properly train its employees
10           132.   Acting under the color of law, by and through the policy makers of Defendant
11   Glendale and pursuant to official policy, customs, and/or patterns and practices, Defendant
12   Glendale intentionally, knowingly, recklessly, and/or with deliberate indifference to the rights of
13   the inhabitants of Defendant Glendale failed to instruct, supervise, control, and/or monitor its
14   police officers.
15           133.   These policies, customs, and/or patterns and practices led the individual Defendants
16   to believe that misconduct and abuse of constitutional rights would be tolerated and not be subject
17   to any meaningful reprimand or punishment.
18           134.   This pattern made it foreseeable that officers with the Glendale Police Department,
19   including the individual Defendants, could and would violate a given person’s constitutional
20   rights, in precisely the manner Plaintiffs’ rights were violated, and Defendant Glendale, through
21   its final policy makers, was deliberately indifferent to this risk. Had Defendant Glendale
22   diligently exercised its duties to instruct, supervise, control, and discipline, on a continuing basis,
23   it could have prevented or could have aided in preventing the commission of said wrongs and
24   intentionally, knowingly, and with deliberate indifference to the inhabitants of Defendant
25   Glendale refused to do so.
26



                                                     - 20 -
1           135.   As a result of Defendant Glendale’s failure to supervise, discipline, and train the
2    officers with the Glendale Police Department, as well as its ratification of the wrongful acts,
3    Plaintiffs suffered, and continue to suffer, physical, emotional, and pecuniary damages in an
4    amount to be proven at trial.
5                                                   COUNT VII
6                    Grossly Negligent and/or Intentional Infliction of Emotional Distress
7                        (minors J.W. and B.W. Against Defendant City of Glendale)
8           136.   Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
9    allegations in the paragraphs above, as if set forth fully herein.
10          137.   Defendants engaged in grossly negligent and/or the intentional infliction of
11   emotional distress, as their conduct was extreme and outrageous, they either intended to cause
12   emotional distress, and/or they recklessly disregarded the near certainty that such distress will
13   result, and severe emotional distress actually occurred as a result of the defendant’s conduct.
14          138.   Plaintiff minors J.W. and B.W. had a close personal relationship with their father,
15   Plaintiff Johnny Wheatcroft.
16          139.   Defendants’ grossly negligent, reckless, and/or intentional conduct created an
17   unreasonable risk of harm to Plaintiff minors J.W. and B.W.
18          140.   Plaintiff minors J.W. and B.W. were in immediate and close proximity to
19   Defendants’ grossly negligent, reckless, and/or intentional conduct, such that they were in the
20   zone of danger and feared for their own safety.
21          141.   Defendants' unlawful, grossly negligent, and intentional conduct discussed herein
22   has had, and will continue to have, an extremely detrimental impact on Plaintiff minors J.W. and
23   B.W. Plaintiff minors J.W. and B.W. were forced to watch their father writhe in pain and suffer
24   tremendously while Defendants abused and tortured their father, and they were forced to witness
25   their parents being arrested and taken away by Defendants.
26



                                                     - 21 -
1           142.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff minors
2    J.W. and B.W. have suffered emotional distress, including suffering, anxiety, and stress, that has
3    manifested into physical symptoms. In addition, they have endured a loss of consortium and have
4    been deprived of their parent love, affection, guidance, and financial support.
5           143.   Defendants Schneider, Lindsey, and Fernandez were, at all times material hereto,
6    acting within the course and scope of their employment, and Defendant Glendale is vicariously
7    liable for the actions of Defendants Schneider, Lindsey, and Fernandez.
8           144.   Defendants Schneider, Lindsey, and Fernandez engaged in conduct intended to
9    cause injury, motivated by spite or ill will, or acting to serve their own interests, having reason to
10   know and consciously disregarding a substantial risk that their conduct would result in significant
11   harm to others, including Plaintiffs herein.
12          145.   As a direct and proximate result of Defendants’ grossly negligent acts and
13   omissions, Plaintiff minors J.W. and B.W. have suffered, and continue to suffer, injuries and
14   damages in an amount to be proven at trial.
15                                                  COUNT VIII
16                                              Loss of Consortium
17                          (Minor Plaintiffs J.W. and B.W. against All Defendants)
18          146.   Plaintiffs re-allege and incorporate, by this reference, their claims, facts, and
19   allegations in the paragraphs above, as if set forth fully herein.
20          147.   Plaintiff minors J.W. and B.W. had a close personal relationship with their father,
21   Plaintiff Johnny Wheatcroft.
22          148.   Plaintiff minors J.W. and B.W. were forced to watch their father writhe in pain and
23   suffer tremendously while Defendants abused and tortured their father, and they were forced to
24   witness their parents being arrested and taken away by Defendants.
25
26



                                                     - 22 -
1           149.   Defendants’ unlawful, grossly negligent, intentional, and wrongful conduct
2    discussed herein has had, and will continue to have, an extremely detrimental impact on Plaintiff
3    minors J.W. and B.W.
4           150.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff minors
5    J.W. and B.W. have suffered emotional distress, including suffering, anxiety, and stress, that has
6    manifested into physical symptoms. In addition, they have endured a loss of consortium and have
7    been deprived of their father’s love, affection, guidance, and financial support.
8           151.   Defendants Schneider, Lindsey, and Fernandez were, at all times material hereto,
9    acting within the course and scope of their employment, and Defendant Glendale is vicariously
10   liable for the actions of Defendants Schneider, Lindsey, and Fernandez.
11          152.   As a direct and proximate result of Defendants’ grossly negligent acts and
12   omissions, Plaintiff minors J.W. and B.W. have suffered, and continue to suffer, injuries and
13   damages in an amount to be proven at trial.
14          153.   As a direct and proximate result of Defendants’ grossly negligent acts and
15   omissions, Plaintiff minors J.W. and B.W. have suffered, and continue to suffer, injuries and
16   damages in an amount to be proven at trial.
17                                         PRAYER FOR RELIEF
18     WHEREFORE, Plaintiffs pray for damages and for judgment against Defendants as follows:
19          A.     General and compensatory damages in an amount to be proved at trial;
20          B.     For taxable costs and pre and post judgment interest to the extent permitted by law;
21          C.     Punitive damages in an amount deemed just and reasonable as permitted by law
22   against Defendants Schneider, Lindsey, and Fernandez;
23          D.     For costs and attorneys’ fees against under the Constitution and laws of the United
24   States, including 42 U.S.C. § 1988;
25
26



                                                    - 23 -
1           E.     Such other and further relief which may seem just and reasonable under the
2    circumstances.
3                                              JURY DEMAND
4           Plaintiffs respectfully request a trial by jury on all issues in this matter triable to a jury.
5           RESPECTFULLY SUBMITTED this                 22nd day of March, 2019.
6                                                        ATTORNEYS FOR FREEDOM
7
8                                                        By: /s/ Jody L. Broaddus
9                                                        Jody L. Broaddus, Esq.
                                                         Marc J. Victor, Esq.
10                                                       Attorneys for Plaintiffs
11
12                                     CERTIFICATE OF SERVICE
13          I hereby certify that on this date, I electronically transmitted the foregoing to the Clerk’s
14   office using the CM/ECF system for filing and transmittal of a Notice of Electronic filing to the
15   following registrants, and a copy was also sent by first class mail to:
16
                                             Joseph J. Popolizio
17                                          Justin M. Ackerman
18                                JONES, SKELTON & HOCHULI, P.L.C.
                                    40 North Central Avenue, Suite 2700
19                                       Phoenix, Arizona 85004
20
21                                                       By: /s/ Jody L. Broaddus

22
23
24
25
26



                                                      - 24 -
